Indictment for having in possession more than one gallon of spirituous liquor for purposes of sale. The defendant was tried and convicted in the municipal court of Forsyth and on appeal to the Superior Court was again convicted. He moved in arrest of judgment because that the term which should have been begun 30 December, 1918, was continued by the sheriff until 3 January, when Bryson, J., whose term of office began 1 January, 1919, arrived and opened court. The plea is presented that the trial, conviction and sentence were illegal (546)  because the court had no jurisdiction. Motion denied, and defendant appealed. *Page 575 
The question here raised as to the validity of this same term of the Court, which was not opened until Friday, 3 January, 1918, was presented and fully discussed by Walker, J., in S. v. Harden, post, 580, and it is not necessary to repeat what is there said.
On almost exactly the same state of facts, the same proposition of law was presented in S. v. Wood, 175 N.C. 815, 816. Though Judge Bryson was not sworn in till 3 January, 1919, he was a judge de jure and de facto when this case was tried. The motion in arrest was properly denied. S. v. Hall,142 N.C. 713.
The court properly told the jury: "It is immaterial in so far as the guilt of the defendant is concerned, whether he had on hand a gallon or a pint of liquor or a gill of liquor, the gist of the offense is having on hand whiskey for the purpose of sale, and the amount kept on hand has nothing to do with the crime; but you will further note that by statute, where the State has shown to the jury by evidence which satisfies them beyond a reasonable doubt that the defendant had in his possession at one time more than a gallon of whiskey, then the statute raises the presumption it was had and possessed for the purpose of sale. That presumption is made by statute."
"If you find beyond a reasonable doubt that he had in his possession more than one gallon of whiskey, then the statute raises a presumption of guilt and makes what the law calls a prima facie case — such a case as the jury may convict upon or should not convict upon, as they would be satisfied therefrom. If you have a reasonable doubt in your mind of any of the material facts to constitute the guilt of the defendant it is your duty to return a verdict of not guilty."
No error.
Cited: Chemical Co. v. Turner, 190 N.C. 473. *Page 576